14-15-00240-CV




                                                                                                            FILED IN
DATE: MARCH 18, 2015                                                                                 14th COURT OF APPEALS
                                           NOTICE OF APPEALS                                            HOUSTON, TEXAS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                         3/19/2015 1:06:41 PM
TO:         14TH COURT OF APPEALS                                                                    CHRISTOPHER A. PRINE
                                                                                                              Clerk


From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S


CAUSE: 2013-30681

VOLUME               PAGE                 OR       IMAGE # 63581228

DUE 04-16-15                                       ATTORNEY BAR # 19585600

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH


DATE ORDER SIGNED:              12-17-14;

MOTION FOR NEW TRIAL/REQUEST FOR FINDINGS OF FACT; DATE: FILED 01-19-15

REQUEST TRANSCRIPT DATE FILED                       03-13-15

NOTICE OF APPEAL DATE FILED                        03-13-15

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED:          YES           NO         IMAGED FILED:           YES         NO


CODES FOR NOTICE OF APPEAL: BC,C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                               By: /s/PHYLLIS WASHINGTON
                                                                      PHYLLIS WASHINGTON, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      MAR 19, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201330681__ PJN> __ TRANS NUM: _________ CURRENT COURT: 127 PUB? _
CASE TYPE: DEBT/CONTRACT - OTHER            CASE STATUS: DISPOSED (FINAL)
STYLE: MOUNTWEST INC                      VS BRANT OILFIELD MANAGEMENT & SALES
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00003-0001 AGT          BRANT OILFIELD MANAGEMENT & SA
_     00002-0001 DEF 19585600 BRANT OILFIELD MANAGEMENT & SA     SWIFT, RICHAR
_     00002-0001 DPS          BRANT OILFIELD MANAGEMENT & SA
_     00002-0001 PAD 24064883 BENOIT, ALFRED MORRIS
_     00001-0001 PLT 00797290 MOUNTWEST INC                      RAYNES, SCOTT




==> (5) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP